Title: To George Washington from Henry Knox, 3 November 1794
From: Knox, Henry
To: Washington, George


        
          Sir,
          Department of War November 3d 1794
        
        I have the honor to submit to your view an estimate of Goods which has been made out by James Seagrove the Agent for the Creeks. The only question in my mind on the subject of this estimate is its amount, and yet when the importance of conciliating the Creek Indians be considered as well as their numbers, I respectfully submit it as my opinion that the amount of the estimate be furnished him under such instructions as to the distribution as shall be dictated by a regard to œconomy and the

public interests. I have the honor to be with perfect respect Your most obedient Servant
        
          H. Knox
        
      